  Case 18-20517         Doc 31     Filed 02/27/19 Entered 02/27/19 13:09:18              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-20517
         JULISA I BUFORD

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/23/2018.

         2) The plan was confirmed on 09/18/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 02/11/2019.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-20517        Doc 31        Filed 02/27/19 Entered 02/27/19 13:09:18                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $4,440.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $4,440.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,110.23
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $200.54
    Other                                                                      $3.23
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $3,314.00

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
ACCOUNT RESOLUTION SVC            Unsecured      1,006.00            NA              NA            0.00       0.00
ACCOUNT RESOLUTION SVC            Unsecured         693.00           NA              NA            0.00       0.00
ALEXIAN BROTHERS HOSPITAL         Unsecured      1,000.00            NA              NA            0.00       0.00
AMERICASH LOANS                   Unsecured         900.00      1,043.52        1,043.52           0.00       0.00
AURORA UNIVERSITY                 Unsecured         650.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA              Unsecured            NA         323.58          323.58           0.00       0.00
CASH AISLE                        Unsecured         600.00           NA              NA            0.00       0.00
CHASE                             Unsecured      1,300.00            NA              NA            0.00       0.00
CHICAGO STATE UNIVERSITY          Unsecured      1,600.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured         200.00        282.00          282.00           0.00       0.00
DSNB MACYS                        Unsecured         579.00           NA              NA            0.00       0.00
Fed Loan Serv                     Unsecured     10,403.00            NA              NA            0.00       0.00
Fed Loan Serv                     Unsecured      6,825.00            NA              NA            0.00       0.00
Fed Loan Serv                     Unsecured      6,682.00            NA              NA            0.00       0.00
Fed Loan Serv                     Unsecured      5,795.00            NA              NA            0.00       0.00
Fed Loan Serv                     Unsecured      4,909.00            NA              NA            0.00       0.00
Fed Loan Serv                     Unsecured      4,195.00            NA              NA            0.00       0.00
Fed Loan Serv                     Unsecured      4,121.00            NA              NA            0.00       0.00
Fed Loan Serv                     Unsecured      3,649.00            NA              NA            0.00       0.00
Fed Loan Serv                     Unsecured      3,314.00            NA              NA            0.00       0.00
Fed Loan Serv                     Unsecured      3,166.00            NA              NA            0.00       0.00
Fed Loan Serv                     Unsecured      3,119.00            NA              NA            0.00       0.00
Fed Loan Serv                     Unsecured      2,688.00            NA              NA            0.00       0.00
Fed Loan Serv                     Unsecured      2,403.00            NA              NA            0.00       0.00
Fed Loan Serv                     Unsecured      2,403.00            NA              NA            0.00       0.00
Fed Loan Serv                     Unsecured      1,487.00            NA              NA            0.00       0.00
Fed Loan Serv                     Unsecured      1,484.00            NA              NA            0.00       0.00
GM FINANCIAL                      Secured              NA         510.00          510.00           0.00       0.00
GM FINANCIAL                      Unsecured      6,686.00            NA              NA            0.00       0.00
GM FINANCIAL                      Secured       20,125.00     27,544.72        27,544.72        494.58     631.42
IL DEPT OF REVENUE                Priority            0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-20517        Doc 31        Filed 02/27/19 Entered 02/27/19 13:09:18                     Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim           Claim         Claim        Principal        Int.
Name                                  Class   Scheduled        Asserted      Allowed         Paid           Paid
INTERNAL REVENUE SERVICE          Priority       2,500.00         2,726.00      2,726.00           0.00         0.00
JD RECEIVABLES LLC                Unsecured      1,300.00         1,104.00      1,104.00           0.00         0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         673.00             NA            NA            0.00         0.00
MONEY LION LLC                    Unsecured         700.00             NA            NA            0.00         0.00
NCH IMMEDIATE CARE CENTER         Unsecured         500.00             NA            NA            0.00         0.00
PRA RECEIVABLES MGMT              Unsecured         650.00             NA            NA            0.00         0.00
PRA RECEIVABLES MGMT              Unsecured         453.00          452.64        452.64           0.00         0.00
PREMIER BANKCARD                  Unsecured         913.00          913.54        913.54           0.00         0.00
ST IL TOLLWAY AUTHORITY           Unsecured      3,000.00              NA            NA            0.00         0.00
TCF BANK                          Unsecured         350.00             NA            NA            0.00         0.00
T-MOBILE/T-MOBILE USA INC         Unsecured            NA           918.68        918.68           0.00         0.00
UNIVERSITY OF MISSOURI ST LOUIS   Unsecured         600.00             NA            NA            0.00         0.00
US BANK NA                        Unsecured         712.00             NA            NA            0.00         0.00
VILLAGE OF ALSIP                  Unsecured      2,000.00              NA            NA            0.00         0.00
VILLAGE OF ROLLING MEADOWS        Unsecured         400.00             NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00                 $0.00                   $0.00
      Mortgage Arrearage                                      $0.00                 $0.00                   $0.00
      Debt Secured by Vehicle                            $27,544.72               $494.58                 $631.42
      All Other Secured                                     $510.00                 $0.00                   $0.00
TOTAL SECURED:                                           $28,054.72               $494.58                 $631.42

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00                $0.00                 $0.00
       Domestic Support Ongoing                                  $0.00                $0.00                 $0.00
       All Other Priority                                    $2,726.00                $0.00                 $0.00
TOTAL PRIORITY:                                              $2,726.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                                  $5,037.96                $0.00                 $0.00


Disbursements:

        Expenses of Administration                                $3,314.00
        Disbursements to Creditors                                $1,126.00

TOTAL DISBURSEMENTS :                                                                              $4,440.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-20517         Doc 31      Filed 02/27/19 Entered 02/27/19 13:09:18                Desc Main
                                       Document Page 4 of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 02/27/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
